Citation Nr: 1550728	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-15 611A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ulcerative colitis.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, although the March 2014 statement of the case (SOC) addressed issues other than the increased rating claim for ulcerative colitis, in his substantive appeal in May 2014, the Veteran checked box 9.B on the VA FORM 9 indicating he was only appealing the initial increased rating claim for ulcerative colitis.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for service-connected ulcerative colitis.  In his substantive appeal, he asserted that his symptoms warrant at least a 30 percent rating, noting incapacitating flare-ups, as well as adverse health effects due to frequent use of required steroids.  

The Veteran was afforded a VA examination in February 2014 and, although the report of examination notes medication provided control of some of his ulcerative colitis symptoms, ameliorative effects of medication are not for consideration in assigning a disability rating where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  In addition, the examination report indicates that the Veteran's medical records were not available for review, and that no laboratory testing was not accomplished.  

The Board notes that a subsequent private colonoscopy report submitted in May 2014 reflects a diagnosis of moderate to severe ulcerative colitis in 2008, and a March 2012 private surgical pathology report notes fragments of colonic tissue exhibiting fibrosis of the lamina propria, infiltration of abundant lymphocytes and plasma cells, and lymphoid follicles.  The assessment was chronic inflammation, severe, colonic ulcer.  

In view of the evidence and the Veteran's testimony, the Board finds that the February 2014 VA examination report is not completely adequate for a determination.  As such, the Veteran is to be afforded a VA examination with respect to the current nature and severity of his ulcerative colitis.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since February 2014.  

2.  After completion of the above, schedule the Veteran for a VA ulcerative colitis examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to describe the severity of the ulcerative colitis, to include whether it is moderately severe; severe with numerous attacks per year and malnutrition, and health only fair during remissions; or is pronounced resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  In addition, the opinion should address impact on occupational functioning.

The impairment level should also be assessed as to what the level would be without the ameliorative effect of medication.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

